Citation Nr: 1107910	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  02-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective earlier than January 4, 1999, for the 
award of a total disability evaluation for based on individual 
unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from November 1973 to 
November 1976.

This claim is on appeal from the Oakland, California, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a hearing before the Board in 
September 2003.  A transcript of the hearing testimony is 
associated with the claims file.  In a June 2004 decision, the 
Board denied an effective date earlier than January 4, 1999, for 
the grant of a TDIU.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).

In August 2006, the Court vacated the Board's June 2004 decision 
and remanded the case for additional development.  Pursuant to 
the Court's August 2006 Order, the Board remanded this case in 
April 2007 for additional evidentiary development and 
consideration of additional evidence submitted directly to the 
Board by the appellant.

In July 2010, the Board again remanded this case to the RO for 
consideration of additional evidence submitted directly to the 
Board by the appellant without a waiver of consideration by the 
agency of original jurisdiction. 

It is noted that the Veterans Law Judge who conducted the hearing 
retired.  Thereafter, the appellant was offered another hearing 
before the Board.  He declined this offer for another hearing.


FINDINGS OF FACT

1.  The record shows that the appellant was unemployable since 
May 1995 due to multiple disabilities, including solely due to 
psychiatric disability.

2.  An informal claim for increase was made January 4, 1999.
3.  A schedular 70 percent evaluation for psychiatric disability 
was assigned effective from January 4, 1999, by a May 2000 rating 
decision; the appellant met the schedular criteria for TDIU from 
the date of the increased evaluation, January 4, 1999.

4.  Prior to January 4, 1999, the appellant did not have a 
pending claim for increase to include a claim for TDIU and he did 
not meet the schedular criteria for TDIU.


CONCLUSION OF LAW

An effective date earlier than January 4, 1999, for an award of 
TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.31, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

Prior to the initial adjudication of the claim on appeal, VA had 
not provided the appellant notice of how effective dates are 
assigned.  However, VA provided the appellant with a VCAA letter 
dated October 2008 that essentially complied with statutory 
notice requirements as outlined above.  VA notified the appellant 
of the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish entitlement to 
the benefits sought including the types of evidence that would 
assist in this matter.  The appellant was notified at this time 
of how VA determines effective dates.

VA's failure to provide preadjudicatory notice of how effective 
dates are assigned is error. 

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
initial error, VA provided him the proper notice and thereafter 
readjudicated the claim in April and November 2010.  VA issued 
Supplemental Statements of the Case dated the same notifying him 
of the actions taken and evidence obtained or received.   As 
such, the appellant was afforded due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA notice 
has not been frustrated by the timing error here.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records 
have been associated with the claims folder, to include VA 
treatment records, UC Davis medical records, letter from private 
psychologist J.W., and Social Security Administration (SSA) 
records.  VA afforded the appellant an opportunity to appear for 
a hearing.  The appellant testified before a Veterans Law Judge, 
who has since retired.  The appellant has not indicated a desire 
for another hearing.

VA afforded the appellant examinations and requested medical 
opinions on his behalf.  In the context of ascertaining the 
appropriate effective date for the award of TDIU, the Board finds 
that the examinations and opinions are adequate to the extent 
that the examiners have attempted to identify the date or time 
frame in which the appellant became unemployable.  Here, the 
examiners reviewed the claims folder and supplemented an initial 
examination report with an addendum.  Also, the examination 
reports contain a full medical history.  Because an opinion on 
the matter of when a veteran is unemployable is retrospective in 
nature, the Board accepts that an opinion may not be possible for 
some examiners and that an opinion is not inadequate merely 
because an examiner refuses to speculate.  See Roberts v. West, 
13 Vet. App. 185,189 (1999).  Additionally, the Board finds that 
remand for further medical opinion on the date unemployability 
commenced is not warranted as the Board accepts that the 
appellant was unemployable since leaving his last job in May 
1995.  The adequacy of the examinations and opinions has not been 
challenged by the appellant.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Effective Dates for Awards of Increase

The law specifies that, unless otherwise provided, the effective 
date of an award of increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board notes that the 
effective date of an award of increased compensation may, 
however, be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year after that date.  38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2).

In addition, the Court of Appeals for Veterans Claims has held it 
is axiomatic that, in the latter circumstance above, the service-
connected disability must have increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 10 
Vet. App. 511, 519 (1992) (noting that, under section 5110(b) (2) 
which provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under the 
law requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  It appears that 
Hazan, in part, stands for the proposition that a veil of 
finality may be pierced within the perimeters of 38 U.S.C.A. § 
5110(b) (2).  Stated differently, 38 U.S.C.A. § 5110(b) (2) is a 
partial exception to 38 U.S.C.A. § 5110a.  This would be 
consistent with the language of 38 U.S.C.A. § 5110a "unless 
specifically provided otherwise in this chapter."

Also, with regard to the terms "application" or "claim", the 
Board notes that, once a formal claim for compensation has been 
granted, receipt of a VA hospitalization report, a record of VA 
treatment, or a record of hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b) (1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that, when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  Under 38 C.F.R. § 3.157, once a formal 
claim for compensation has been allowed, the date of outpatient 
or hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
thereafter.

An appeal to the Board consists of a timely notice of 
disagreement (NOD) in writing and, after a Statement of the Case 
(SOC) has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200.  An NOD must (1) express disagreement with a 
specific determination of the RO; (2) be filed in writing; (3) be 
filed with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  While 
special wording is not required, an NOD must be in terms that can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review . 38 C.F.R. §§ 20.201, 38 
C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).

A substantive appeal consists of a properly completed VA Form 9 
(Appeal to the Board of Veterans' Appeals) or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the issuance 
of the SOC or within the remainder of the one-year period from 
the date of mailing notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  A substantive appeal should set forth 
specific allegations of error of fact or law related to specific 
items in the SOC and clearly identify the benefit sought on 
appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

If a decision by the RO goes unappealed, it is final.  A final 
and binding RO decision shall not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities, or on the basis of clear and unmistakable error 
(CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  
If a claimant wishes to reasonably raise CUE, "there must be 
some degree of specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.

Factual Background

The appellant was discharged from active duty in January 1976.  
Historically, the appellant had injured himself in a fall from a 
trampoline in service.  The appellant sustained compression 
fracture of T9 through T12.  After the injury, the appellant had 
mental health problems to include an inability to cope with 
military routine and nervousness in relationships with people.  A 
Physical Evaluation Board found that the appellant had a 
psychophysiological musculoskeletal disorder and was found unfit 
for further service.

A March 1977 rating decision reflects that service connection was 
established for psychophysiological musculoskeletal disorder at 
the 10 percent disability level, and hernia at the noncompensable 
disability level.  The combined rating was 10 percent.
On VA examination in February 1978, the appellant reported that 
he was unable to work because he has episodes of losing control 
of his arms and legs, shaking.  He reported that he had been off 
work since January 1978 and was attending college, intending to 
learn computer work.  Neurological examination was negative.

VA treatment note dated March 1981 reflects orthopedic 
evaluation.  History of back injury noted.  Examination showed 
that the appellant was in excellent physical condition with 
excellent muscle development, and good range of motion in all 
joints and no gross neurological abnormalities.  The appellant 
was advised that there was no evidence of any problem of a 
serious nature which required orthopedic treatment.

In April 1981, the appellant requested an increased rating for 
"my service-connected back injury."

In August 1981, VA obtained an examination from a private 
physician, T.H.  The appellant reported that he had a number of 
jobs each lasting only a few months, and that his longest job was 
with a grocery store and lasted 6 months.  The appellant 
indicated that he currently worked in a grocery store and hoped 
to make this his career-working up to manager.  An examination 
was performed.  The appellant had "full use of his back."  The 
examiner stated that there was no evidence of any paralysis or 
musculoskeletal disabilities.  He noted that the appellant 
complained about his knees, but they were entirely normal and 
without evidence of disability.

On VA psychiatric examination in August 1981, the appellant 
reported poor health related to his trampoline accident in 
service.  It was noted that he worked intermittently.  His last 
job as a liquor store clerk was terminated about 2 months earlier 
because of physical ailments, specifically pain and discomfort in 
his back and legs.  The appellant reported that he worked this 
job for a period of 5 months, and prior to that he worked in 
sales jobs for a period of a few weeks to months, which ended due 
to physical complaints.  The diagnosis was psychophysiological 
reaction of the musculoskeletal system.  Moderate impairment of 
potential vocational activities was found.

A November 1981 rating decision continued the 10 percent rating 
for psychophysiological musculoskeletal disorder.  The RO 
notified the appellant of this decision in December 1981.  No 
appeal was filed.

VA treatment note dated October 1984 reflects complaints of left 
inguinal and scrotal pain, but it was noted that the appellant 
had gone to work and worked all day.  It was indicated that he 
worked as a salesman at Wards Department Store.  By history, the 
appellant had been hit by a motor vehicle as pedestrian in 1976.

VA treatment note dated April 1986 reflects on-and-off back pain 
since "breaking his neck and back" 10 years earlier.

In April 1986, the appellant requested an increased rating for 
his back.

VA orthopedic evaluation dated April 1986 reflects diagnoses for 
cervical syndrome and chronic back pain with residual compression 
fracture of T12; and bilateral knee pain.

A May 1986 rating decision confirmed and continued the prior 10 
percent evaluation for psychophysiological musculoskeletal 
disorder.  The RO notified the appellant of this decision in June 
1986.  No appeal was filed.

On May 16, 1994, VA received a claim for degenerative disc 
condition of the lumbar spine, arthritis, and Sjorgren's syndrome

VA treatment records dated 1994 reflect diagnoses for multiple 
joint complaints, cervical syndrome, back strain, and history of 
compression fracture (without x-ray confirmation).  Also, the 
records show Sjogren's syndrome.

The RO denied service connection for lumbar spine disability and 
Sjogren's syndrome in a September 1994 rating decision.  The RO 
notified the appellant of this decision in September 1994.  No 
appeal was filed.

In June 1996, VA received a copy of letter the appellant had sent 
to his Congressman requesting increased disability benefits.  It 
is noted that the appellant reported in this letter that he could 
not work anymore due to his "nerve condition" and that he was 
on Social Security Disability Insurance.  He further reported 
having problems related to his service injuries.  At this time, 
the RO advised the appellant to send medical evidence of 
worsening.  The RO further advised the appellant of the 
requirements for reopening a previously denied claim.

On December 17, 1999, VA received correspondence from the 
appellant requesting to reopen the claim for service connection 
for lumbar spine disorder (secondary to thoracic spine 
disability), for an increased psychiatric rating, and for a 
separate musculoskeletal rating for residuals of thoracic spine 
fracture.  

At this time, the appellant submitted a letter dated November 
1999 from J.W., Ph.D., a private psychologist.  Dr. J.W. reported 
that this letter was prepared at the request of the appellant.  
By history, the appellant sustained a fracture to the T9-T12 
region of the back in service, and his was diagnosis with 
psychophysiological musculoskeletal disorder.  Also, by history, 
the appellant had difficulty getting employment after service 
because he listed that he was a disabled veteran.  He stated that 
he was eventually hired in retail sales (selling cars, tires, and 
worked in mini-markets).  He worked for Home Club in 1987 and, in 
1988, sustained an on-the-job injury with a herniated disc at the 
L5-S1 level.  The physician indicated that it was after this 
injury that the appellant was sent to him for psychotherapy, pain 
control, and rehabilitation planning.  The examiner noted that 
the appellant put himself through a computer training program and 
was hired as a bookkeeper.  The appellant worked for the State of 
California for two years, but had increasing back pain with 
increased depression, anxiety, and emotional lability.  His job 
terminated due to increased medical absences and back pain from 
too much sitting.  The physician argued that the appellant never 
fully recovered from his in-service injury and that he was 
extremely physically de-conditioned as a result of his in-service 
injury.  The physician concluded that "At the time of his second 
injury, it is with reasonable medical certainty (according to 
multiple orthopedic research articles) that this deconditioning 
played a major role in his second injury."  The physician added 
that "It is extremely common for individuals with a back injury 
to eventually hurt another level in their backs due to physical 
de-conditioning."  The physician reported that the appellant had 
traumatic arthritis of the T9-T12 area with increasing pain over 
the years.  The physician concluded that "The stress from the 
chronic pain syndrome that he had had for the last 23 years has 
also had a major, negative effect on this patient."

VA treatment records dated from January 4, 1999, to March 2000 
were obtained, showing treatment for multiple joint pain and 
other disorders along with psychiatric care for medicine 
management on January 4, 1999.

Report of VA psychiatric examination dated March 2000 reflects 
history of in-service injury and review of Dr. J.W.'s letter.  By 
history, the appellant had severe anxiety and depression symptoms 
that had been intense since 1995 when he stopped working.  The 
appellant was unable to work as of 1995.  The examiner reported 
that psychiatric symptoms became severe in 1995.  He noted that 
medications barely control his symptoms and that they make him 
unemployable.

Report of VA examination dated March 2000 reflects that the 
appellant started work for the State of California in December 
1992, and that he had an auto accident in 1995 with subsequent 
work problems ending with his termination in October 1995.  It 
was noted that "During this time, he had severe anxiety attacks.  
He has not been able to work since then."  X-ray showed some 
degenerative joint changes of T9-T12.  The examiner stated that 
if the diagnosis for Sjogren's was correct that this condition 
did not seem to be severe to cause major disability and that 
there was no evidence of rheumatoid arthritis.  The examiner 
found that psychological factors were prominent in this case.
In May 2000 rating decision, the RO awarded a 10 percent rating 
for thoracic spine disorder (effective December 17, 1999); a 70 
percent rating for a dysthymic disorder and panic disorder with 
agoraphobia, related to chronic pain syndrome (effective January 
4, 1999); and TDIU (effective January 4, 1999, the date the 
appellant met the schedular criteria for TDIU).  The RO continued 
the denial of service connection for the lumbar spine.

The RO notified the appellant of this decision in August 2000.  
In correspondence dated February 2001, the appellant provide a 
notice of disagreement with that decision in June 2001.  He 
indicated that he believed that the effective date should be May 
16, 1994.  In his January 2002 substantive appeal, the appellant 
argued that his claim for increase was filed on May 16, 1994, and 
that this claim was continually processed from this date.

In January 2002, VA received a copy of an October 15, 1995 letter 
to SSA prepared by J.W., Ph.D., a clinical psychologist.  This 
doctor indicated that he had followed the appellant for 6 to 7 
years, and that the appellant had a host of physical and 
psychological problems.  Physical problems included chronic back 
pain from T9-T12 injury, arthritis, sciatica, abnormal gait, 
flaccid bladder, carpal tunnel syndrome, and high blood pressure.  
Psychological problems included dysthymia, anxiety, and pain 
disorder.  He reported that the appellant had been referred by 
his employer as a potential danger to others, and that he was 
investigated by the Highway Patrol for the same reason.  It was 
noted that the appellant had been reduced to half time for many 
months but was still unable to function effectively from work.  
The Board notes that this letter appears to have missing a page.  
A complete copy was received thereafter, in 2008, which showed 
that the appellant was placed on administrative leave, and then 
given a notice of termination, which he was contesting.

An April 2002 letter from Dr. M.B.H. reflects that the appellant 
has numerous medical conditions including systemic lupus 
erythematosus, Sjogren's syndrome, multiple venous clots, asthma, 
bilateral carpal tunnel of the wrist, cervical disc herniation at 
C5-C6, and traumatic left knee injury with arthritis.  The 
physician stated that the appellant was unable to work due to his 
numerous medical illnesses, and that he was totally disabled.

Report of VA examination dated July 2002 reflects that the 
appellant had SSA disability since October 1995.  The examiner 
opined that the appellant was unable to work due to a combination 
of medical problems.

In September 2003, the appellant testified at a personal hearing 
that he was entitled to an earlier effective date for the award 
of TDIU because he had pending claims since then.

In a January 2007 letter, Dr. J.W. (psychologist) indicated that 
he was writing as the behest of his patient.  He noted that the 
appellant had significant medical and psychological problems.  He 
stated that the appellant was highly motivated to return to work 
and sought out training opportunities and vocational programs, 
but it was clear that his long-term physical injuries were going 
to be a major limitation in his ability to work full time.  He 
further stated that the appellant had significant problems at 
work secondary to his physical limitations when in May 1995 he 
was further injured in a motor vehicle accident.  It was noted 
that the appellant's physician placed him on total disability.  
Dr. J.W. wrote that the appellant had only marginal employment 
prior to May 1995, and total disability from May 1995.  He stated 
that the appellant's "chronic pain syndrome, his post traumatic 
arthritis, carpal tunnel syndrome, and gait disturbance with 
compensatory injuries have essentially made this gentleman 
competitively unemployable."

In November 2008, VA received a copy of a letter dated November 
1995 from Dr. D.V.  This letter reflects that the appellant was 
diagnosed with Sjogren's syndrome and that he recently lost his 
job and is very stressed.  The physician concluded that the 
appellant was not "capable of functioning normally in any work 
environment in the foreseeable future" based on the appellant's 
medical problems, which were reported as:

1.	Sjogren's syndrome (rheumatoid arthritis and systemic lupus 
erythematosus).
2.	Degenerative disc disease (shown by x-ray), with normal 
cervical spine, degenerative changes at T9-T12, and normal 
lumbar spine.
3.	Carpal tunnel syndrome (median nerve loss and severe loss 
of both ulnar nerves).
4.	Leg length discrepancy (left leg longer).
5.	Multiple joint pains (related to arthritis).
6.	Stress/depression.

In November 2008, VA received a copy of a letter dated November 
13, 1995, prepared by Dr. J.W. (psychologist) for the State of 
California's Worker's Compensation department.  In this letter, 
Dr. J.W. stated that the appellant was severe stress because of a 
work injury and severe pain syndrome.  The doctor reported that 
the appellant "dealt with his pain syndrome, obtained essential 
social services, returned to school, and eventually returned to 
work."  The doctor indicated that therapy had been terminated 
in1990 but that the appellant "kept in touch with me since."  
In July 1995, the appellant returned to therapy and reported work 
problems related to stress, back problems, carpal tunnel 
syndrome, and inappropriate work load.  The doctor opined that 
the appellant had moderate to severe level of anxiety and 
depression, and that he had hypertension, back pain, and carpal 
tunnel syndrome.  It was noted that the appellant was on 
administrative leave.  The doctor reported that although 
appellant had "pre-existing back problems and stress related to 
problems dating back to his days in the service, he had been an 
effective worker for many years."  The doctor concluded that the 
appellant's current problems were predominantly the result of 
stress in the workplace.  The doctor further concluded that the 
appellant was not functioning at a level that would allow him to 
return to work at this time, and that he doubted the appellant 
could return to this particular work setting.

SSA records reflect that the appellant self-reported that he was 
disabled from work due to psychophysiological musculoskeletal 
disorder, Sjogren's syndrome, and severe depression and anxiety.  
He noted that, prior to September 1995, he earned more than 
$5,000 a month.  He explained that his condition kept him from 
working as he loses control, shakes, is afraid to leave the 
house, has bad nerves, and cannot stand or sit for lengths of 
time.  SSA records show that the appellant had an acute low back 
work injury in August 1988 with back pain.  Private medical 
records dated 1988 relate to lumbar back injury and pain 
secondary to workplace injury.  SSA records show that the 
appellant was disabled from September 1995 for anxiety related 
disorders (primary), and affective (mood) disorder (secondary).
A June 2007 lay statement from the appellant's wife reflects that 
the appellant had 2 prior suicide attempts, and that he was 
diagnosed with an acute anxiety attack in October 1995.  She 
related work difficulties and stress from working for the State 
of California as an accountant.

VA treatment records dated since 1994 show diagnoses and 
treatment for a multitude of nonservice connected disorders.  
These records are essentially silent for complaints or findings 
relative to the service-connected thoracic spine, and psychiatric 
care.

Report of VA examination dated March 2010 reflects that the 
appellant had compression fracture of vertebrae from T9-T12.  The 
examiner noted that there had never been any spinal cord injury 
or any nerve injuries, or neurological deficits, or any spinal 
instability from his in-service injury.  The examiner indicated 
that the traumatic degenerative joint disease is localized to 
that segment only and is not currently responsible for most of 
his pains.  Significant pain at the thoracic level was not shown. 
Physical examination was conducted and the clinical findings 
recorded in the report of examination.  The examiner stated that 
the appellant had been unemployable since the early part of the 
year 2006 due to lumbar segments.  With regard to the service-
connected lower thoracic segment of the spine, the examiner 
stated that "the veteran does not have significant disability 
causing unemployability issues.  It was noted that the claims 
folder was not available for review, but the examiner reviewed 
all the VA electronic medical records.

Report of VA psychiatric examination dated March 2010 reflects 
that the appellant is currently deemed to be totally disabled and 
unemployable on the basis of his depression and panic attacks 
alone.

Report of VA general examination dated March 2010 reflects, by 
history, unemployment since 1995.  From 1993 to 1995, the 
appellant worked for the State of California as an accountant.  
The appellant reported that he was unable to work due to 
orthopedic problems and mental health problems.  No claims folder 
was available for review.  No medical opinion on employability 
was provided.

In April 2010, addendums to the March 2010 VA examination reports 
were prepared by each examiner after review of the claims 
folders.  In the addendum to the general medical examination, the 
nurse practitioner stated that she could not provide the date of 
unemployability without resorting to mere speculation.  The 
addendum to the psychiatric examination reflects that the 
appellant as unemployed since losing his job as an accountant for 
the State of California in 1995, and that he is deemed 
unemployable since that date.  The addendum to the orthopedic 
examination reflects that the appellant is not unemployable due 
to his service-connected thoracic spine disability, but rather 
due to other medical conditions.

Analysis

After careful review of the evidence, the Board finds that an 
effective date earlier than of January 4, 1999, is not warranted 
because, although the appellant appears to have been unable to 
obtain or retain substantially gainful employment since May 1995, 
he did not meet the schedular criteria for TDIU until January 4, 
1999.  Effective from January 4, 1999, the appellant was service-
connected for psychiatric disability at the 70 percent disability 
level, residuals of thoracic spine injury to T0-T12 at the 10 
percent disability level, and 0 percent for post operative 
hernia.  His combined rating was 70 percent from January 4, 1999.

Additionally, the Board acknowledges that VA received in June 
1996 copies of correspondence sent by the appellant to his 
congressman.  This correspondence indicated that the appellant 
could not work and that he sought increased VA compensation.  The 
Board accepts that this correspondence constitutes an 
"informal" claim for increase and unemployability benefits.  
See Roberson v. Principi, 251 F.3d 1378 (2001) (once a Veteran 
submits evidence of a medical disability and makes a claim for 
the highest rating possible, and additionally submits evidence of 
unemployability, VA must consider a claim for a TDIU).  However, 
even accepting that a claim for increase and unemployability had 
been received in June 2006, the appellant did not meet the basic 
schedular criteria for TDIU until January 4, 1999, and there is 
insufficient evidence to ascertain whether extraschedular 
consideration is warranted.

Also, with regard to the appellant May 16, 1994, claim for 
degenerative disc disease of the lumbar spine, arthritis, and 
Sjogren's syndrome, the Board notes that the RO denied the claims 
in a September 1994 rating decision.  To the extent that there 
was an implied claim for TDIU, the Board finds that this claim 
was implicitly denied.  Furthermore, no appeal was filed.  The 
September 1994 decision became final.  See Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006); Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005).  See also Adams v. Shinseki, 568 F.3d 956, 
961 (Fed. Cir. 2009) ("The 'implicit denial' rule provides that, 
in certain circumstances, a claim for benefits will be deemed to 
have been denied, and thus finally adjudicated, even if [VA] did 
not expressly address that claim in its decision").  It is noted 
that VA has at no time separated the adjudication of one 
disability or benefit from the other and, thus, a reasonable 
person could not expect to see a specific decision on the TDIU 
part.  See Locklear vs. Shinseki, No. 09-2675 (U.S. Vet.App. Feb. 
11, 2011).

The Board has further considered whether there is a freestanding 
claim for an effective date prior January 4, 1999.  However, the 
Court has held that, once there is a relevant final decision on 
an issue, there cannot be a "freestanding claim" for an earlier 
effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
In other words, a claimant is not entitled to again raise an 
earlier effective date claim that was established in a prior 
final decision.  The only means by which to potentially obtain an 
earlier effective date following a final denial would be to 
challenge such denial based on clear and unmistakable error 
(CUE).  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive 
disability payments for a time frame earlier than the application 
date of his claim to reopen, even with new evidence supporting an 
earlier disability date").  Here, the Board finds the record 
contains no claim, informal or otherwise, that was unacted upon 
by VA.  The rating decisions on the claims are final prior to 
January 4, 1999.  To the extent that the appellant seeks an 
effective date back to the May 16, 1994-the date he filed a 
claim for benefits, thus revisiting the actions in 1994, this 
would amount to a freestanding effective date claim and such 
claim would not be proper.  See Rudd supra.  Additionally, in 
this regard, the appellant has not demonstrated that there is any 
authority allowing a claim for an earlier effective date; rather, 
an effective date of an award of VA benefits may be challenged 
only in the original, direct claim stream or in a collateral 
attack based on clear and unmistakable error.  The Board notes 
that a claim of clear and unmistakable error in any prior RO 
decisions has not been raised.

As noted previously, the effective date of any increase may 
precede the date of the receipt of the claim, if it was factually 
ascertainable that an increase in disability had occurred during 
the preceding year, provided that the application was received 
within one year after such date.  Because a TDIU claim is 
essentially a claim for increase, or as the Court stated in Rice 
an attempt to obtain an appropriate disability rating, the Board 
has reviewed the evidence of record and determined that it is not 
factually ascertainable that an increase in disability had 
occurred within the one-year period prior to January 4, 1999.  
See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  As such, an earlier effective date is not warranted 
because the appellant did not have a schedular rating that met 
the requirements for TDIU prior to January 4, 1999, and it is not 
factually ascertainable that he met the schedular criteria for 
increase within the one year period prior to this date.  
Accordingly, the claim is denied.  The evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An effective date earlier than January 4, 1999 for an award of 
TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


